Exhibit 10.20







SECOND AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND WARRANT AMENDMENT




This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
WARRANT AMENDMENT (this “Agreement”) is made as of May 20, 2015, by and among
DAYBREAK OIL AND GAS, INC., a Washington corporation (the “Company”), and
MAXIMILIAN RESOURCES LLC, a Delaware limited liability company, as
successor-in-interest to Maximilian Investors LLC, a Delaware limited liability
company (the “Lender”).




WHEREAS, the Lender and the Company are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of August 28, 2013, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
and Share Repurchase Agreement dated as of August 21, 2014 (as the same has been
and may hereafter be amended from time to time, herein the “Loan Agreement”),
pursuant to which Lender extended certain credit and other financial
accommodations to the Company.




WHEREAS, the Lender is the owner, beneficially and of record, of warrants (the
“Warrants”) to purchase up to 6,550,281 shares of Common Stock, all on the terms
and subject to the limitations set forth in that certain Warrant Agreement dated
as of August 28, 2013 by and between the Company and the Lender, as amended by
the First Amendment to Warrant Agreement dated as of February 14, 2014 (as
amended, the “Warrant Agreement”), and those certain Warrant Certificate Nos.
W-082813 and W-051914 issued to Lender by the Company with respect to the
Warrants (the “Warrant Certificates”).




WHEREAS, the Company and the Lender have agreed to modify the exercise price of
the Warrants in exchange for certain advances and modifications to the Loan
Agreement and the Loan (as defined in the Loan Agreement), as set forth herein.




NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




Section 1.

Defined Terms.  Unless otherwise indicated, capitalized terms used and not
otherwise herein defined shall have the respective meanings ascribed thereto in
the Loan Agreement.




Section 2.

Warrant Exercise Price.  With respect to Warrants outstanding as of the date of
this Agreement, the Exercise Price (as defined in the Warrant Agreement and each
Warrant Certificate) of such Warrants is hereby amended to be $0.04 per share.
  Further, the Warrant Certificates are hereby cancelled and replaced with the
replacement Warrant Certificate to be delivered by the Company in substantially
the form attached hereto as Exhibit A.




Section 3.

Modification to Loan Payment.  The Loan Agreement is hereby amended so that,
with respect to Payment Dates occurring in April, May and June 2015, the
Required Monthly Payment shall be a payment equal to (a) the Regular Interest
for the immediately preceding calendar month plus the Commitment Fee, plus (b)
an amount of the outstanding principal balance of the Loan determined by the
Company in its sole discretion (such payment amount, the “Reduced Monthly
Payment”).  The Lender hereby waives any Borrower Event of Default based on the
Company’s failure prior to the date hereof to pay principal, interest or
Commitment Fees when due under the Loan Agreement.




Section 4.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.








--------------------------------------------------------------------------------




Section 5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
rules.




Section 6.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.




Section 7.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.




Section 8.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and embodies all the representations and warranties which have been made between
them with respect to the subject matter hereof.  All previous agreements or
understandings between the parties hereto with respect to its subject matter,
whether in writing or oral, are merged into this Agreement.




Section 9.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause completion of the transactions contemplated
herein to be unreasonable.







[signature page follows]













































































-2-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




COMPANY:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:    President and Chief Executive Officer

 







LENDER:

 

 

 

 

MAXIMILIAN RESOURCES LLC

 

 

 

 

 

 

 

 

 

 

By:

/S/ Zach Weiner

 

 

Name:  Zach Weiner

 

 

Title:    Portfolio Manager

 











Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement

and Warrant Amendment




--------------------------------------------------------------------------------

EXHIBIT A

WARRANT CERTIFICATE

SEE ATTACHED



































--------------------------------------------------------------------------------




NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”




EXERCISABLE ON OR BEFORE




5:00 P.M., NEW YORK TIME, August 28, 2016




No. W - 052015

6,550,281 Warrants

(Amends, supercedes and replaces

 

Nos. W - 082813 and

 

W - 051914)

 







WARRANT CERTIFICATE




This Warrant Certificate certifies that MAXIMILIAN RESOURCES LLC, a Delaware
limited liability company and successor-in-interest to Maximilian Investors LLC,
a Delaware limited liability company, or its registered assigns is the
registered holder of six million, five hundred fifty thousand, two hundred
eighty-one (6,550,281) Warrants to purchase, at any time from August 28, 2013
until 5:00 P.M.  New York City time on August 28, 2016 (“Expiration Date”) up to
six million, five hundred fifty thousand, two hundred eighty-one (6,550,281)
shares (“Shares”) of fully-paid and nonassessable common stock, no par value
(“Common Stock”), of Daybreak Oil and Gas, Inc., a Washington corporation (the
“Company”), at the initial exercise price, subject to adjustment in certain
events (the “Exercise Price”), of $0.04 per Share upon surrender of this Warrant
Certificate and payment of the Exercise Price at an office or agency of the
Company, but subject to the conditions set forth herein and in the Warrant
Agreement between the Company and the Subscriber therein dated as of August 28,
2013, as amended by that certain First Amendment to Warrant Agreement dated as
of February 14, 2014 and that certain Second Amendment to Amended and Restated
Loan and Security Agreement and Warrant Amendment dated as of May 20, 2015 (as
amended, the “Warrant Agreement”).  Payment of the Exercise Price may be made in
cash, by certified or official bank check in New York Clearing House funds
payable to the order of the Company, or any combination of cash or certified or
official bank check, in accordance with paragraph 3 of the Warrant Agreement.




No Warrant may be exercised after 5:00 P.M., New York City time, on the
Expiration Date, at which time all Warrants evidenced hereby, unless exercised
prior thereto, shall thereafter be void.




The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant Agreement, which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to in a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants.














--------------------------------------------------------------------------------

The Warrant Agreement provides that upon the occurrence of certain events, the
Exercise Price and/or number of the Company’s securities issuable thereupon may,
subject to certain conditions, be adjusted.  In such event, the Company will, at
the request of the holder, issue a new Warrant Certificate evidencing the
adjustment in the Exercise Price and the number and/or type of securities
issuable upon the exercise of the Warrants; provided, however, that the failure
of the Company to issue such new Warrant Certificates shall not in any way
change, alter, or otherwise impair, the rights of the holder as set forth in the
Warrant Agreement.




Upon due presentment for registration of transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant
Agreement, without any charge except for any tax, or other governmental charge
imposed in connection therewith.




Upon the exercise of less than all of the Warrants evidenced by this
Certificate, the Company shall forthwith issue to the holder hereof a new
Warrant Certificate representing such number of unexercised Warrants.




The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.




All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.




[Remainder of page intentionally left blank]

















--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.




DAYBREAK OIL AND GAS, INC., a

Washington corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 





















